In the Supreme Court of Georgia



                                                  Decided: May 19, 2016


                  S16A0362. JOHNSON et al. v. HOLMES.

      THOMPSON, Chief Justice.

      In this quiet title action, appellants appeal from a judgment awarding

appellee clear title to a two acre parcel of land located in the Hog Hammock

Subdivision on Sapelo Island, Georgia. Because the deed upon which appellee

relies does not contain a valid description of the property, we reverse.

      During the 1950's, Richard J. Reynolds exchanged multiple parcels of land

in the Hog Hammock Subdivision on Sapelo Island for equal acreage in the

Raccoon Bluff Subdivision. One of these land exchanges concerned the two

acre parcel at issue in this case. Purporting to convey the two acre parcel,

Reynolds executed a deed in favor of Ronister Johnson in 1957.

      Ronister Johnson was the oldest of sixteen siblings. Appellants are the

heirs of many of those siblings.       Appellee, Edna Holmes, is Johnson’s

granddaughter and the daughter of Eldora Cabral, who filed this lawsuit

asserting exclusive title to the two acre parcel before she died. Cabral was given
a deed to the property from Johnson’s estate and she gave a deed to appellee.

       The 1957 deed which Reynolds delivered to Johnson described the

property to be conveyed as follows:

      All that certain tract or parcel of land containing 2 acres, more or
      less, situate, lying and being in the 1312th G. M. District, McIntosh
      County, Georgia, being in the Hog Hammock Subdivision and
      shown on the map of said Subdivision as a portion of Lot No. 28,
      and shown on the map of said Subdivision as “2 acres additional
      Johnson Estate”, to which said map reference is made for all
      purposes.

      The deed was recorded anonymously in 1979. It appears in Deed Book

87, page 749. A hand drawn rendering was recorded the same day. It appears

on page 750 of Deed Book 87. (See Exhibit A attached hereto.) The drawing

is unsigned, undated and bears no label or description. It makes no reference to

the Hog Hammock Subdivision; it simply purports to show “2 acres additional

Johnson estate” within boundary lines bearing the number “28.” No map of the

Hog Hammock Subdivision has been found.

      Reynolds died in 1964 and his land holdings passed to his wife,

Annemarie Schmidt Reynolds. Five years later, in 1969, Mrs. Reynolds

arranged for the State of Georgia and the Sapelo Island Research Fund (“SIRF”)

to purchase all of her Sapelo Island property. Multiple conveyances of Mrs.

                                       2
Reynolds’ Sapelo Island property followed and by 1976 Mrs. Reynolds no

longer owned any real estate on Sapelo Island.

      In 1982, amid concerns about the adequacy of the legal description in the

1957 deed, Johnson approached SIRF and requested a replacement for the 1957

deed. SIRF agreed to execute a replacement deed and, after an unexplained

delay, it executed such a deed in 1992 in favor of Johnson and those Johnson

siblings who were still in life at that time. That deed, upon which appellants

rely to support their claims to the property, was recorded in due course.

      The trial court appointed a special master to hear this matter in 2013. The

special master entered his report finding the 1957 deed was adequate when

viewed in light of extrinsic evidence, adding that, in any event, appellee

established title by prescription. The trial court adopted the special master’s

findings and entered judgment in favor of appellee, but only on the ground that

the 1957 deed was sufficient to convey the property to appellee’s predecessors

in title. It made no ruling with regard to prescriptive title; nor did it reach any

conclusion as to the efficacy of the 1992 deed. This appeal followed.

      On its face, the description in the 1957 deed is insufficient to identify the

property purportedly conveyed to Ronister Johnson. Of course, a deed can

                                        3
incorporate extrinsic material, such as a map or plat, by reference and where it

does, “such map or plat will ordinarily be considered as incorporated in the deed

itself.” Spencer v. Poole, 207 Ga. 155, 156 (60 SE2d 371) (1950). See also

Talmadge Bros. v. Interstate Building & Loan Assoc., 105 Ga. 550 (31 S.E. 618)

(1898) (“The reference in the deed . . . to the map . . . made such a map a part of

the description, and put subsequent purchasers upon inquiry to ascertain what

was the description in such map.”). In this case, however, the reference to the

map of the Hog Hammock Subdivision fails because no such map has been

found and the hand drawn rendering recorded with the deed is not that map.

Moreover, even if it can be said that the hand drawn rendering was referenced

and incorporated in the deed, it would not provide a key to the location of the

property because it bears no indicia showing it was in existence at the time of

the execution of the deed. See Hancock v. Gumm, 151 Ga. 667, 679 (107 S.E.
872) (1921) (deed which referenced “lot 5 of the O. F. Kauffman plat” was not

sufficient to put a purchaser on notice of a building restriction where lot 5 was

purchased in February 1909 and the Kauffman plat was made in May 1909 and

filed in May 1909). See also Laurens County Bd. of Ed. v. Stanley, 187 Ga.
389, 389-390 (200 S.E. 294) (1938) (to identify the land attempted to be

                                        4
conveyed “the key must lead to the establishment and the location of boundaries

as of the time of the execution of the conveyance [and a] survey to be made in

the future does not do so.”). The rendering not only fails to indicate when it was

made, it does not show who made it or caused it to be made. See Bunger v.

Grimm, 142 Ga. 448, 451 (83 S.E. 200) (1914) (comparing the admissibility of

an ancient map of public interest with a landowner’s map of his premises and

noting that a reason for excluding a survey of land made under the direction and

for the convenience of the owner when offered on his behalf or those claiming

under him is “that it might benefit men to include in such surveys more land

than belonged to them”). It follows that, as in Stanley, supra, the deed fails for

want of an adequate description.

      Appellee posits that even if the words contained in the description are

insufficient, the deed is valid because the rendering, when coupled with an 1891

survey of Sapelo Island, is sufficient to establish the grantor’s intent. We cannot

accept this contention because, simply put, there is no key in the deed or in any

plat or survey referenced in the deed. Compare Lawyers Title Ins. Corp. v.

Nash, 196 Ga. App. 543 (1) (396 SE2d 284) (1990) (description references plat

which contains two keys, a scale and a designation for north, to identify the

                                         5
property conveyed).

      The trial court erred in concluding that the description in the 1957 deed

was sufficient. Accordingly, we reverse the trial court’s judgment. Because the

trial court reached no conclusions with regard to appellee’s prescriptive title

claim or appellants’ claims based on the 1992 deed, we do not address the merits

of these issues. See Isaacson v. House, 216 Ga. 698, 705 (119 SE2d 113)

(1961) (a matter not decided by the trial court will not be reviewed in the

Supreme Court). See also Harbuck v. Houston Co., 284 Ga. 4 (662 SE2d 107)

(2008) (only the trial court has authority to render a final decision in a quiet title

action); Steinichen v. Stancil, 281 Ga. 75, 76 (635 SE2d 158) (2006) (trial court

must independently evaluate correctness of special master’s report before

adopting it as the judgment of the trial court). Rather, we remand this case for

further proceedings consistent with this opinion.

      Judgment reversed and case remanded for further proceedings. All the

Justices concur.




                                          6
                                                    ii\ zuu^ 'Ia:411/51.1    ^b/No. by411'jUbuy p \'l
JM CULUNlftL I I ILt UU


                                                                            Sl/7^




                          oaff



                                                Z

                                 otS




                                                                            ~r—




                             EXHIBIT A




                             Pageiier^f   486
                                                                                    r-    C   r-^